                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         VENDAVO, INC.,
                                  10                                                        Case No. 17-cv-06930-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER DENYING MOTION TO
                                  12                                                        DISMISS COUNTERCLAIMS AND
Northern District of California
 United States District Court




                                         PRICE F(X) AG, et al.,                             DENYING MOTIONS FOR
                                  13                                                        INJUNCTIVE RELIEF
                                                        Defendants.
                                  14

                                  15

                                  16          The factual background of this matter has been set out in several prior substantive orders

                                  17   and will not be recounted here. Now pending is a motion by plaintiff to dismiss the counterclaims,

                                  18   and two motions by defendants seeking to enjoin plaintiff from pursuing other litigation arising

                                  19   from this dispute. Having been submitted without oral argument pursuant to Civil Local Rule 7-

                                  20   1(b), the motions will be denied.

                                  21

                                  22          A. Motion to dismiss counterclaims

                                  23                  1. Specification of trade secrets

                                  24          At the outset of this case, defendants successfully moved to dismiss plaintiff’s trade secret

                                  25   claims. That order, which provided leave to amend, observed that while a claim “need not spell

                                  26   out the details of the trade secret,” Autodesk, Inc. v. ZWCAD Software Co., 2015 WL 2265479, at

                                  27   *5 (N.D. Cal. May 13, 2015) it must “describe the subject matter of the trade secret with sufficient

                                  28   particularity to separate it from matters of general knowledge in the trade or of special persons
                                   1   who are skilled in the trade, and to permit the defendant to ascertain at least the boundaries within

                                   2   which the secret lies.” Pellerin v. Honeywell Int’l, Inc., 877 F. Supp. 2d 983, 988 (S.D. Cal. 2012)

                                   3   (quoting Diodes, Inc. v. Franzen, 260 Cal. App. 2d 244, 253 (1968)). The original complaint was

                                   4   found wanting because, among other things, the allegations failed to distinguish between the local

                                   5   and the international defendants and did not sufficiently delineate timelines of the alleged acts of

                                   6   misappropriation and use of purported trade secrets, all of which were foundational to the

                                   7   existence of claims under the Defend Trade Secrets Act, 18 U.S.C. § 1836, given its territorial and

                                   8   temporal limits.

                                   9          The counterclaims, while perhaps somewhat conclusory and generalized, do not present

                                  10   similar issues. At this juncture the appropriate mechanism for obtaining greater specificity as to

                                  11   what trade secrets are claimed is to pursue the matter through disclosures, interrogatories, meet

                                  12   and confer negotiations, or such other facets of the discovery process as may be warranted.1
Northern District of California
 United States District Court




                                  13

                                  14          2. Statute of limitations

                                  15          Plaintiff contends that certain of the acts alleged to have constituted trade secret

                                  16   misappropriation occurred outside the statute of limitations. Plaintiff is correct that courts

                                  17   sometimes parse the allegations of a complaint to dismiss untimely portions of claims for relief.

                                  18   See Perez v. Banana Republic, LLC, 2014 WL 2918421, at *2 (N.D. Cal. June 26, 2014) (“Under

                                  19   Rule 12(b)(6), a court may dismiss a [claim] that is grouped together with other claims in a single

                                  20   cause of action, without dismissing the entire cause of action.”); Almont Ambulatory Surgery Ctr.,

                                  21   LLC v. UnitedHealth Grp., Inc., 2015 WL 12777091, at *10 (C.D. Cal. Feb. 12, 2015) (“The

                                  22   Court . . . sees no reason why the fraud count should not be dismissed for untimely claims yet

                                  23

                                  24
                                       1
                                         California Code of Civil Procedure § 2019.210, is a state procedural rule requiring a plaintiff to
                                  25   “identify the trade secret with reasonable particularity” prior to commencing discovery. While that
                                       rule does not strictly apply in this federal proceeding, similar procedures may be imposed as a
                                  26
                                       means of managing discovery disputes in the event the parties are unable to agree to a reasonable
                                  27   approach.

                                  28
                                                                                                                   CASE NO.   17-cv-06930-RS
                                                                                          2
                                   1   continue for those that are timely.”). Plaintiff alternatively contends the trade secret allegations

                                   2   should be seen as advancing a claim of a single course of conduct, all of which is time-barred

                                   3   given the averment that the first act took place in 2012.

                                   4          While the allegations in the counterclaim supporting “delayed discovery” are thin at best,

                                   5   plaintiff has not shown that the statute of limitations defense should be resolved at the pleading

                                   6   stage. It may be that at least some of the conduct allegedly supporting the misappropriation claim

                                   7   will not ultimately be actionable, given the statute of limitations. That question is best answered

                                   8   on a more developed record. Accordingly, the allegations of the counterclaim will not be parsed

                                   9   for timeliness. At this stage, defendants have presented at least some claims not plainly time-

                                  10   barred on the face of the pleading.

                                  11

                                  12          3. Claim elements
Northern District of California
 United States District Court




                                  13          Plaintiff insist defendants have not made plausible allegations that they exercised

                                  14   reasonable care to ensure the confidentiality of the information they contend constitutes their trade

                                  15   secrets, or that it was improperly acquired or used by plaintiff. Defendants correctly point out

                                  16   there are no bright line rules as to what steps a party must take to preserve its trade secrets. Here,

                                  17   defendants may be hard-pressed to persuade a trier of fact that all of their conduct was reasonable,

                                  18   when it appears that in some instances they voluntarily disclosed information they now contend

                                  19   included trade secrets to persons who were at the time employed by plaintiff, without clearly

                                  20   defined nondisclosure agreements in place. Nevertheless, dismissal is not warranted. See

                                  21   Medtronic MiniMed, Inc. v. Nova Biomed. Corp., 2009 WL 10671420, at *5 (C.D. Cal. May 22,

                                  22   2009) (Whether a party’s effort were “reasonable measures to maintain secrecy are factual issues

                                  23   for the jury to decide.”); see also Vesta Corp. v. Amdocs Mgmt., Ltd, 2018 WL 4354301, at *16

                                  24   (D. Or. Sept. 12, 2018) (“whether plaintiff took reasonable efforts to maintain the secrecy of its []

                                  25   information is an issue best left for the trier of fact.”).2 The motion (Dkt. No. 97) is denied.

                                  26
                                       2
                                  27     These references to a jury determination do not preclude the possibility that the issue may be
                                       decided on summary judgment. The primary point is that the question is not ripe for disposition at
                                  28
                                                                                                                    CASE NO.   17-cv-06930-RS
                                                                                          3
                                   1             B. First motion to enjoin

                                   2             Defendants move to enjoin plaintiff from “maintaining a duplicative trade secret action in

                                   3   Illinois.” Defendants, however, have presented the same issue to the judge presiding in the Illinois

                                   4   action, who is better situated to determine whether that action should go forward in whole or in

                                   5   part, including whether it should be transferred to this District. The motion (Dkt. No. 124) is

                                   6   denied.

                                   7

                                   8             C. Second motion to enjoin

                                   9             Finally, defendants request a broad-ranging injunction seeking to preclude plaintiff from

                                  10   pursuing additional legal remedies in other forums, and limiting plaintiffs’ access to materials

                                  11   allegedly seized by legal authorities in the Czech Republic. Jurisdictional and comity concerns

                                  12   weigh heavily against the general kind of relief defendants are seeking, and they have not
Northern District of California
 United States District Court




                                  13   established that it is necessary notwithstanding those issues. Plaintiff is of course bound by the

                                  14   rules in any jurisdiction where it seeks relief and must act in good faith to pursue only claims and

                                  15   remedies that are warranted by the facts and the law. Should it pursue litigation that is abusive in

                                  16   other jurisdictions, however, it will be those courts who are in the position to evaluate the conduct

                                  17   and issue appropriate relief. The motion (Dkt. No. 133) is denied.

                                  18
                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: September 12, 2019

                                  22                                                     ______________________________________
                                                                                         RICHARD SEEBORG
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27   the pleading stage.

                                  28
                                                                                                                   CASE NO.   17-cv-06930-RS
                                                                                          4
